DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1, 3-23, 27-44, and 49 are considered unpatentable for the reasons indicated below: See 101 and 112(b) rejections below.

Applicant is advised that the Notice of Allowance mailed February 18th, 2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-23, 27-44, and 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1, 3-23 and 27-44 are drawn to a system (machine).
Claim 49 is drawn to a system (machine).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of a mental process.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 1 as exemplary: 

1.	A table game management system for use with gaming chips (a) that each includes a plurality of plastic colored portions that are of varying colors and (b) a respective type of each of which is identifiable from its respective appearance, the system comprising: a camera; and
at least one processor, wherein the at least one processor is configured to:
determine a respective win-loss result (WL) of each of a plurality of games at a game table (mental process: a person, in their mind, can determine a win-loss result of a plurality of games at a game table e.g. a person at a game table can, in their mind, determine who won and who lost for a plurality of games/hands; e.g. a person, in their mind, can determine that game participant X has won 3 of 10 games/hands, participant Y has won 1 of 10 games/hands, and dealer/organizer has won 6 of 10 games/hands);
use the camera to detect respective positions, types, and numbers of those of the gaming chips that are respectively placed, by respective ones of at least one game participant, (mental process: a person, in their mind, can detect respective positions, types, and numbers of gaming chips that are placed by a respective game participant on a bet area of the game table e.g. a person at a game table can, in their mind, detect the positions, types, and numbers of gaming chips that are placed in a bet area; e.g. a person, in their mind, can detect that participant X has placed 3 $10 gaming chips in their bet area of the game table and that participant Y has placed 2 $5 and 1 $20 gaming chips in their bet area of the game table);
store the detected respective positions, types, and numbers; 
based on the detected respective positions, types, and numbers, determine a total bet amount (B) formed by the gaming chips placed on the bet area of the game table (mental process: a person, in their mind, can determine a total bet amount of gaming chips placed on the bet area of the game table; e.g. a person at a game table can, in their mind, determine the total bet value of gaming chips placed in the beta area of the game table; e.g. a person, in their mind, can determine that participant X has placed 3 $10 gaming chips in their bet area of the game table for a total bet of $30 made by participant X, that participant Y has placed 2 $5 and 1 $20 gaming chips in their bet area of the game table for a total bet of $30 made by participant Y, and then determine that a total bet amount formed by all the gaming chips placed on the bet area of the game table is $60);
based on the determined win-loss result and the detected respective positions, types, and numbers, determine a winning or losing amount of a game organizer (mental process & mathematical concept: a person, in their mind, can determine a winning or losing amount of a game organizer; e.g. a person at a game table can, in their mind, determine the amount that participants bet, determine who won and who lost for a plurality of games/hands, and, as a result determine the amount a game organizer has gained or lost; e.g. determine that participant X has won $180, that participant Y has won $60, and that organizer has won $360);
determine a sales profit ratio (X) of the winning or losing amount of the game organizer to the total bet amount (B) (mental process & mathematical concept: a person, in their mind, can determine a sales profit ration/percentage of the winning or losing amount of the game organizer to the total bet amount);
(mental process: a person, in their mind, can compare the determined sales profit ratio to a known theoretical profit ratio or a known previous average profit ratio); and
output a result of the comparison.

Under broadest reasonable interpretation, independent claims 1 and 49 cover the performance of the limitations in the mind, aside from the reference to a generic computer or computer components (e.g. at least one processor).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 1 and 49 recite the additional elements of a camera/reader, at least one processor, store the detected respective positions, types, and numbers, and output a result of the comparison. The camera/reader are recited at a high level of generality (i.e. as generic camera/reader performing generic camera/reader functions like detecting or reading) and do not add any meaningful limitation to the abstract idea because they amount to simply and the processor are recited at a high level of generality (i.e. as generic devices performing generic computer functions like receiving data, storing data, process data, outputting/transferring data) and do not add any meaningful limitation to the abstract idea because they amount to simply invoking machinery as a tool to perform an existing process in their ordinary capacity (i.e. camera detecting/imaging and a reader reading). In other words, the claims invoke the camera/reader merely as tools to execute the abstract idea. Furthermore, the use of the camera/reader may be considered insignificant extra solution activity of merely for gathering data for use in the abstract idea and do not add any meaningful limitation to the abstract idea. The processor is recited at a high level of generality (i.e. as generic device performing generic computer functions like gathering data, processing [determine] data, storing data, 

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Independent claims 1 and 49 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the camera/reader and at least one processor are recited at a high level of generality (i.e. as generic devices performing generic functions like gathering data, receiving data, processing data, storing data, outputting data) and simply amount to mere tools to execute the abstract idea or simply implementing the abstract idea on a computer. The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
gather[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
store[ing] data is well understood, routine, and conventional [MPEP 21060.05(d)4]
display[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)5]
the combination of these additional elements is also well-known, routine, and conventional: gather[ing] data, store[ing] data, display[ing] data [MPEP 2106.05(d) and MPEP 2106.07(a)6
Using a camera/reader to detect respective positions, types, and numbers of those of the gaming chips that are respectively placed, by respective ones of at least one game participant, on a bet area of the game table, storing that data, and outputting the data is well-known, routine, and conventional7.

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 3-23 and 27-44 inherit the same abstract idea as claim 1.
Claims 3-23 and 27-44 recite similar additional determining, ascertaining, detecting, storing, managing, outputting, counting, calculating, comparing, identifying limitations that, under their BRI, fall within the mental process/mathematical concept grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and merely using a computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites "determine whether there is a significant difference between the compared results and numbers, and identify at least one of a game participant, a dealer, and a game table that causes the significant difference". Claim 44 recites "based on the stored bet chip amounts, identify whether a cause for the significant difference in a series of games is dependent on the gross profit ratios".
The term "significant difference" in claims 43 and 44 is a relative term which renders the claim indefinite. The term "significant difference" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much of a difference is to be considered a "significant difference" within the scope of the claim e.g. $10, $100, $1000, $10000, or some other amount. A review of the specification reveals in paragraph [0093] the statement "determine whether or not there is a significant difference therebetween, and identify at least one of the game participant, the dealer, and the game table that cause the significant difference" which is only a repetition of the limitations in the claim. A repetition of the limitations does not provide a standard for ascertaining the requisite degree and does not provide any clarity as to what constitutes a "significant difference". Paragraph [0282] recites "Further, at completion of a predetermined number of games, the loss management part 612 compares results of the actual winning percentage and the total amount of the gross profit (Y) with numerals calculated by probability and statistics or numerals based on previous accumulated data for each player P, each dealer D in charge of each game table 4, and each game table 4 to determine whether or not there is a significant difference between them, .
Accordingly, claims 43 and 44 are rejected under 112(b) as being indefinite because the recitation "significant difference" in each of claims 43 and 44 is a relative term and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        5/25/2021